Memorandum: Respondent appeals from orders extending placement of his children with the Jefferson County Department of Social Services (DSS) for one year, until June 21, 1995. Respondent contends that DSS failed to meet its burden of showing that he is unable to care for his children and that continued placement would be in the best interests of the children.
The orders on appeal have expired. Thus, these appeals are moot (see, Matter of Cherilyn P., 222 AD2d 1050). Were we to reach the merits of respondent’s contentions, we would affirm. Family Court made extensive findings in support of the extension of placement (see, Family Ct Act § 1055 [b] [vi]). The record supports the court’s determination that extended unsupervised contact with respondent could cause emotional harm to the children (see, Matter of Chauncey W., 185 AD2d 675). (Appeal from Order of Jefferson County Family Court, Hunt, J.— Extend Placement.) Present — Denman, P. J., Pine, Wesley, Callahan and Boehm, JJ.